DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-8 are pending. Claims 1-8 will be examined.  Claim 1 is an independent claim. This Non-Final Office action is in response to the “Claims” dated 12/20/2020.

Drawings
The drawings are objected to because object lines, leader lines and symbols are overlapping numerals in FIGS. 2, 4, 7, 8, 10, 11, page numbers are not required and text height is inconsistent. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
	Page 1, line 24, hyphen suggested for term, “non land.”
Page 14, line 7, misspelled word, “transporation.”
Page 19, line 3, and page 21, line 13, punctuation missing for abbreviation, “etc.”
Page 20, line 2, misspelled word, “zonea.”
		Page 21, line 25, misspelled term, “baby bunnies.”
		Page 31, line 18, misspelled word, “r.”
		Page 33, line 11, punctuation missing for abbreviation, “e.g.”
		Page 39, line 17, misspelled term, “least ghg.”
		Page 39, line 26, repeated word “a.”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of within the specification.
Examiners Note: An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Objection to Abstract
The abstract of the disclosure is objected to because it contains more than 150 words. Applicant is reminded that the Abstract is required to clearly and concisely surmise applicants claimed subject matter in under 150 words.  Furthermore, the language should not repeat information given in the title.  Appropriate correction is required. See MPEP § 608.01(b) for guidelines in the preparation of patent abstracts.

Claim Objections
The claims are replete with punctuation errors that need to be corrected. Below is an exemplary list, but not an exhaustive list of punctuation errors.
	Semicolons are missing, or comma is incorrectly used, at the end of each independent clause. For example, the independent clause, “contents and boundaries that are physical,” should use a semicolon instead of a comma. 
Commas are missing throughout all of the claims. For example, a comma is missing after “water and Fn(xi,yi,zi,fi,ti,....)” in the portion of the claim, “land, water wherein all vehicle movements are controlled using a controlling function Fn(xi,yi,zi,fi,ti,....) implemented by and in a central control system…”
Periods are missing in at least the term “etc.” 
Parenthesis are generally reserved for use with reference characters.
 Appropriate action is required on all punctuation issues, as this list is only an example of a few of the plurality of punctuation issues.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below. Applicant must correct all the errors within the claims. Furthermore, Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase "such as," in claim 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The terms “(cars, fences, etc.), (laws, policy, etc.), engineering designs, etc.” and  within claims 1, and 4, are indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. The term “etc.” does not describe in any meaningful way, the further, similar items which are included as a criteria or subject. The terms are overly broad to the point of being unclear, and the Office has no way to interpret and determine the full metes and bounds of the terms based upon incomplete criteria and/or subject.
The terms within parenthesis, at least (devices), and (equipment), are indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. It is unclear if the word within the parentheses is part of the claim. Is "real (equipment)” limiting with regard to equipment, or if it just an example? The Office interprets the term in parenthesis as limiting.
The term “Fn(xi,yi,zi,fi,ti,...)” within claims 1-5 and 7, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. The mathematical equation is incomplete and does not include any indication of the objective mathematical data to perform an evaluation.
For the purpose of examination in this Office Action, the claims 1-5 and 7 have been interpreted as best understood by the Examiner as any vehicle function implemented by any control system.
The term “transportation universe” in claims 1-3 and 5-7 is indefinite, and is overly broad to the point of being unclear and fails to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established.. The “transportation universe” is not clearly defined by a particular location or an area or dimensions from/to a central location or central controller. Is the “transportation universe” an aggregate of all the objects, attributes, and relations assumed or implied within a transportation boundary? Is the “transportation universe” a set of all elements under discussion for a given mathematical control function? Is the “transportation universe” a totality of all known or supposed objects and phenomena throughout a space; the cosmos; macrocosm?
For the purpose of examination in this Office Action, the claims 1-3 and 5-7 have been interpreted as best understood by the Examiner as any region within a defined boundary.
The term “inter and extra universe” in claim 4 is indefinite, and is overly broad to the point of being unclear and fails to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established.. The “inter and extra universe” is not clearly defined by a particular location or an area or dimensions from/to a central location or central controller. Is the “inter and extra universe” an aggregate of all the objects, attributes, and relations assumed or implied within a transportation boundary? Is the “inter and extra universe” the set of all elements under discussion for a given mathematical control function? 
For the purpose of examination in this Office Action, the claims 1-3 and 5-7 have been interpreted as best understood by the Examiner as any sub-region within a defined region boundary.
The term “contents and boundaries that are physical” within claim 1, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the term “contents and boundaries are physical,” relating to that which is material? Is the term “contents and boundaries are physical,” noting or pertaining to the properties of matter and energy other than those peculiar to living matter? Is the term “contents and boundaries are physical,” pertaining to the physical sciences?
For the purpose of examination in this Office Action, the claim 1 has been interpreted as best understood by the Examiner as any object which can be described by and object found within a boundary. 
The term “central control system” within claims 1, 4, 5, 7, and 8 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “central control system” a component of the vehicle? Is the “central control system” integrated in to a remote system?
For the purpose of examination in this Office Action, the claims 1-5 and 7 have been interpreted as best understood by the Examiner as any control system performing input and output of data.
The dependent claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claim 1.

            Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of Mathematical Concepts without significantly more. The claim recites generating, transmitting, receiving and outputting a script and/or data to a controller including use of “mathematical formulations.”
Independent claim 1 is directed toward an apparatus system. Therefore, the independent claim 1 is directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the independent claim 1 is directed to an abstract idea without significantly more. Using the language of independent claim 1 to illustrate, the limitations of “vehicle movements controlled using a controlling function Fn(xi,yi,zi,fi,ti,....) implemented by a control system,” are steps that, under their broadest reasonable interpretation, cover certain methods of Mathematical Concepts.
Under Step 2A, Prong Two, the Mathematical Concepts judicial exception is not integrated into a practical application. For example, claim 1 recites the elements of “direct data input (i.e. data transfer),” “ sensors (i.e. detecting conditions)”, “engineering designs etc. (i.e. detecting intent)”, “controlling function Fn(xi,yi,zi,fi,ti,....) (i.e. processing signals, modifying a value),” “implemented by and in a central control system (i.e. plan and control),” and  “identified into the universe (i.e. transmitting a signal).” These limitations amount to implementing the abstract idea on a computer. Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea. Therefore, because the elements of detecting conditions, detecting intent, processing signals and modifying a value to plan and control, are not integrated into the claims as a whole, claim 1 is directed to an abstract idea.
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, dependent claims 2-8 are not patent eligible.
Dependent claim(s) 2-8 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 21.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim based upon the specification, for example linking the claimed subject matter to a non-generic device and controlling vehicle(s) with the script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over DEEDY et al., US 20110130945, herein further known as Deedy, in view of Harvey, US 20160171894, herein further known as Harvey.

Regarding claim 1, Deedy discloses a transportation system comprising: a. a transportation universe (paragraph [0007], parameters of control zone) in one or all of air, land, (paragraph [0030], land-based, and claim 12) water wherein all vehicle movements are controlled using a controlling function Fn(xi,yi,zi,fi,ti,....) (paragraph [0007], control module controls the vehicle) implemented by and in a central control system (paragraph [0006-0008]) such that the transportation universe (paragraph [0007], parameters of control zone) b. contents that are physical (paragraph [0033]), c. contents and boundaries that are intellectual constructs such as laws (paragraph [0006], area (i.e. boundaries) that is restricted, paragraph [0016], regulatory, security, or law enforcement agencies), and d. contents and boundaries are real (cars, fences, etc) (paragraph [0007], vehicle in control zone) or intellectual constructs (laws, policy, etc.) (paragraph [0006], area that is restricted, paragraph [0016], regulatory, security, or law enforcement agencies) and are identified into the universe (paragraph [0007], parameters of control zone)  by sensors (paragraph [0009], GPS receiver), direct data input (paragraph [0008]), engineering designs, etc. as mathematical formulations (paragraph [0030], calculates the vehicle's position) using the central control (paragraph [0006-0008]) and the controlling function Fn(xi,yi,zi,fi,ti,....) (paragraph [0007], control module controls the vehicle).
However, Deedy does not explicitly state boundaries that are physical.
The system of Harvey teaches boundaries that are physical (paragraph [0125]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Deedy by including boundaries that are physical as taught by Harvey.
One would be motivated to modify Deedy in view of  Harvey for the reasons stated in Harvey paragraph [0011], a more robust system using simultaneous operation of multiple vehicles to perform vehicle movements.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and operating autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 2, the combination of Deedy and Harvey disclose all limitations of claim 1 above.
Deedy discloses the system including: the controlling function Fn(xi,yi,zi,fi,ti,....) (paragraph [0007], control module controls the vehicle) including calculations (paragraph [0030], calculates the vehicle's position) which encompass intellectual constructs (paragraph [0006], area that is restricted, paragraph [0016], regulatory, security, or law enforcement agencies) and physical real world elements (paragraph [0007], vehicle in control zone) into mathematical model representations (paragraphs [0030, and 0039] module calculates) of: engineering principles, scientific principles, laws, locations, social, environmental, policy, priorities (paragraph [0006], area that is restricted, paragraph [0016], regulatory, security, or law enforcement agencies), using the model representations in calculations for decision making (claim 1, producing a signal based upon comparison) to control all movements of all vehicles  (paragraph [0007], control module controls the vehicle) in the transportation universe (paragraph [0007], parameters of control zone).
However, Deedy does not explicitly state controlling function including variables
The system of Harvey teaches controlling function including variables (paragraph [0119], variable with three states).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Deedy by including controlling function including variables as taught by Harvey.
One would be motivated to modify Deedy in view of  Harvey for the reasons stated in Harvey paragraph [0011], a more robust system using simultaneous operation of multiple vehicles to perform vehicle movements.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and operating autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 3, the combination of Deedy and Harvey disclose all limitations of claim 1 above. 
Deedy discloses the system including the controlling function Fn(xi,yi,zi,fi,ti,....) (paragraph [0007], control module controls the vehicle) including: a. using data from in or out of universe devices and sources (paragraph [0038])  to plan and control all movements of all vehicles (paragraph [0011]) in the entire transportation universe (paragraph [0007], parameters of control zone) b. using dynamically changing models, data, inputs, (paragraph [0015], vehicle travelling) to plan and control all movements of all vehicles (paragraph [0011]) in the entire transportation universe (paragraph [0007], parameters of control zone).

Regarding claim 4, the combination of Deedy and Harvey disclose all limitations of claim 1 above. 
Deedy discloses the system including the central control  (paragraph [0006-0008]) using the controlling function Fn(xi,yi,zi,fi,ti,....) (paragraph [0007], control module controls the vehicle) to: a. receive (paragraph [0009], [0030]) or send data (paragraph [0016], [0031-0032]) from inter and extra universe sources (devices) comprising of real (equipment) (paragraph [0030-0032], control module) or and intellectual constructs (laws, etc.) (paragraph [0006], area that is restricted, paragraph [0016], regulatory, security, or law enforcement agencies)  b. make planning decisions (claim 1, producing a signal based upon comparison) and control functions. (paragraph [0011]) c. receive data from inter and extra universe sources (devices) comprising of real (equipment) (paragraph [0030-0032], control module) or and intellectual constructs (laws, etc.) (paragraph [0006], area that is restricted, paragraph [0016], regulatory, security, or law enforcement agencies) to define boundaries (real or intellectual constructs (e.g. speed limits)) (paragraph [0006], area (i.e. boundaries) that is restricted, paragraph [0016], regulatory, security, or law enforcement agencies) or contents (real or intellectual constructs (e.g. conservation law)) (paragraph [0006], area (i.e. boundaries) that is restricted, paragraph [0016], regulatory, security, or law enforcement agencies).

Regarding claim 5, the combination of Deedy and Harvey disclose all limitations of claim 1 above. 
Deedy discloses the system including the transportation universe where only the universe at its' sole and total discretion and control of the universe (paragraph [0008], determine appropriate control) can adjust vehicle movements of all zones connected (paragraph [0007] slow or stop the vehicle ): a. Such that vehicle gaps, road direction, (paragraph [0030]) are controlled by the central control  (paragraph [0006-0008]) using the controlling function Fn(xi,yi,zi,fi,ti,....) (paragraph [0007], control module controls the vehicle) by acting on devices in the vehicles (paragraph [0031], vehicle engine or power plant and other vehicle functions), by the central control using the controlling function Fn(xi,yi,zi,fi,ti,....), (paragraph [0007], control module controls the vehicle)c. In response to a human who may enter a change of desired outcome using an in or extra universe device to communicate to the central control  (paragraph [0038]) but at all times all vehicle movement (paragraph [0007] slow or stop the vehicle) and vehicle decisions remain solely and totally with the transportation universe (paragraph [0007], parameters of control zone) until control can be safely given up, d. by control devices on the vehicle used for vehicle movement adjustment  (paragraph [0007] slow or stop the vehicle).
However, Deedy does not explicitly state such that safety, fuel and resource use, gaps, time use is optimized and no human or other pilot can alter movement of the vehicle directly
The system of Harvey teaches such that safety, fuel and resource use, gaps, time use is optimized (paragraph [0149]) and no human or other pilot can alter movement of the vehicle directly (paragraph [0059-0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Deedy by including safety, fuel and resource use, gaps, time use is optimized and no human or other pilot can alter movement of the vehicle directly as taught by Harvey.
One would be motivated to modify Deedy in view of  Harvey for the reasons stated in Harvey paragraph [0011], a more robust system using simultaneous operation of multiple vehicles to perform vehicle movements.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and operating autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Deedy and Harvey disclose all limitations of claim 1 above. 
Deedy discloses the system including personal universes (zones) that are independent of other zones or transportation system that become wish to be incorporated into or separated from the transportation universe (paragraph [33-35], see also at least FIG. 2 and FIG. 3).

Regarding claim 7, the combination of Deedy and Harvey disclose all limitations of claim 1 above. 
Deedy discloses the system including vehicle movements (paragraph [0011]) are separated, aggregated, given direction ,given speed, (paragraph [0036]) assigned routes (paragraph [0017]) solely by the transportation universe by means of two way communication (paragraph [0017]) and known contents and boundaries (paragraph [0006], area (i.e. boundaries) that is restricted, paragraph [0016], regulatory, security, or law enforcement agencies) under the central controlled as planned, computed, controlled by the controlling function Fn(xi,yi,zi,fi,ti,....) (paragraph [0007], control module controls the vehicle).

Regarding claim 8, the combination of Deedy and Harvey disclose all limitations of claim 1 above.
Deedy discloses adjusted for by the central control (paragraph [0006-0008]).
However, Deedy does not explicitly state vehicles no longer requiring a driver or pilot, may have interior occupancy space configured to novel uses. 
The system of Harvey teaches vehicles no longer requiring a driver or pilot, (paragraph [0059-0062]) may have interior occupancy space configured to novel uses (paragraph [0169]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Deedy by including vehicles no longer requiring a driver or pilot, may have interior occupancy space configured to novel uses as taught by Harvey.
One would be motivated to modify Deedy in view of  Harvey for the reasons stated in Harvey paragraph [0011], a more robust system using simultaneous operation of multiple vehicles to perform vehicle movements.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and operating autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669        

/JESS WHITTINGTON/            Examiner, Art Unit 3669